t c memo united_states tax_court richard j and carol c spera petitioners v commissioner of internal revenue respondent docket no filed date james j mahon for petitioners monica e koch and andrew mandell for respondent supplemental memorandum opinion laro judge the dispute herein involves the rule computation mandated by the court's memorandum opinion filed as spera v commissioner tcmemo_1998_225 respondent submitted this opinion supplements our memorandum opinion in spera v commissioner tcmemo_1998_225 a computation for entry of decision for petitioners' through taxable years petitioners submitted a computation for that is different than respondent's computation we must decide whether constructive distributions received by petitioners in are nontaxable to them as a return of their basis in a loan that they made to the distributing c_corporation we hold they are not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure petitioners resided in northport new york when they petitioned the court in spera v commissioner supra we held that petitioners received constructive distributions of dollar_figure dollar_figure dollar_figure and dollar_figure in through respectively on account of certain building additions that were made by their wholly owned c_corporation we stated that the taxability of these distributions was to be determined by the parties in a rule computation by applying the rules of sec_301 id we stated that these rules provide that distributions are dividends to the extent of the distributing corporation's earnings_and_profits that the amounts received in excess of earnings_and_profits are a nontaxable return_of_capital to the extent of the recipient shareholder's basis in his or her stock in the corporation and that any excess is treated as a gain from the sale_or_exchange of property id with respect to the constructive distributions totaling dollar_figure the dollar_figure of constructive distributions mentioned above plus dollar_figure of constructive distributions conceded by petitioners to have been received during that year the parties agree that none of these distributions is a dividend under sec_301 and that dollar_figure is a nontaxable return_of_capital under sec_301 on account of petitioners' dollar_figure basis in the stock of the distributing_corporation the parties disagree on the taxability of the remaining distributions totaling dollar_figure according to respondent's computation this amount is taxed to petitioners as a capital_gain according to petitioners' computation dollar_figure is a capital_gain and dollar_figure is a return of their basis in a loan that they made to the distributing c_corporation we agree with respondent's computation as stated in spera v commissioner supra the taxability of constructive distributions rests on an application of sec_301 which provides sec_301 amount taxable --in the case of a distribution -- amount constituting dividend --the portion of the distribution which is a dividend shall be included in gross_income amount applied against basis --that portion of the distribution which is not a dividend shall be applied against and reduce the adjusted_basis of the stock amount in excess of basis -- a that portion of the distribution which is not a dividend to the extent that it exceeds the adjusted_basis of the stock shall be treated as gain from the sale_or_exchange of property contrary to petitioners' computation nothing in these rules allows a recipient shareholder to reduce his or her basis in debt of the recipient c_corporation to the shareholder by the amount of the distribution cf sec_1367 provides for an adjustment in the basis of any debt of an s_corporation to a shareholder we decline petitioners' invitation to formulate such a rule to the extent that petitioners are impliedly asserting that the dollar_figure was a loan repayment as a factual matter such an assertion is contrary to our finding in the original opinion that the sums in question were constructive distributions in respect of petitioners' stock in the corporation of course rule is not a vehicle for reconsideration of that finding see rule c see also 287_us_308 79_tc_933 accordingly decision will be entered in accordance with respondent’s computation
